DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 11/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 7, 11 and 16 are amended in Applicant’s response.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments received on 11/08/2022 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues with the amended feature of “automatically augment the model based on deviations in trends appearing in a time series of the worker data for the target workers and control workers” claims 1 and 11 are directed to improving a technological process or at least integrate an inventive concept into a practical application.  Applicant argues the limitations recited define how the underlying technology processes worker data information to reach and display a productivity score, including automatic augmentation of the model used for determining the effect of working remotely based on trend deviations appearing in worker data.  Applicant further argues that amended claim 16 regarding obtaining the worker data from a source “wherein the data source is updated based on worker interactions with worker devices as sensed by one or more sensors” shows claim 16 is directed to improving a technological process or at least integrates an inventive concept into a practical application.
Examiner respectfully disagrees as the additional computer elements in claims and 11 to implement the abstract idea of determining an effect of working remotely are still recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Also, regarding amended claim 16, the narrowing of the obtaining data step is considered mere data gathering and insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g).  Such obtaining is also well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that data gathering with mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.      
Applicant’s arguments received on 11/08/2022 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered.  The rejection is withdrawn based on the amendments to the claims regarding the model augmenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example is directed to an abstract idea of determining a productivity score of workers working from home.  The limitations that recite an abstract idea are indicated in bold below:

A computing system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to: 
obtain worker data for a set of target workers and a set of control workers, the target workers identified as working in an office prior to a treatment date and working remote from the office after a treatment date, and the control workers identified as working remote from the office before and after the treatment date; 
determine an effect of working remotely using a model that measures differences in observational changes between the set of target workers and the set of control workers measured before and after the treatment date;
automatically augment the model based on deviations in trends appearing in a time series of the worker data for the target workers and control workers; 
generate a productivity score using the effect of working remotely, the productivity score indicating an extent of productivity in relation to the set of target workers; and 
provide the productivity score for display.

The limitations of determining a productivity score of workers working from home falls under the abstract idea subject matter grouping of certain methods of organizing human activity and in particular the sub-grouping of managing personal behavior or relationships or interactions between people because the claims describe observing and quantifying worker productivity which is an activity managers routinely perform.  The limitations of determining a productivity score of workers working from home also fall under the abstract idea subject matter grouping of mental processes because a person can mentally or with pen and paper determine a productivity score of workers from a collection of worker data and from observing differences between sets of workers.  The performance of the claim limitations using a computing system comprising a processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computing system comprising a processor and computer storage memory to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  The additional element of obtain worker data…before and after the treatment date amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s ‘obtain worker data’ aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for further analysis and determinations.  Also, the additional element of provide the productivity score for display amounts to insignificant post-solution activity based on the 2019 PEG and MPEP 2106.05(g).  MPEP 2106.05(g) describes an example of post-solution activity is when an element is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  In Applicant’s case, displaying the determined productivity score is no different than printing a report of transactions determined to be fraudulent.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with insignificant extra-solution activity does not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the ‘obtain worker data’ step considered mere data gathering and insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that data gathering with mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, Applicant’s original specification indicates the ‘obtaining’ is mere receiving or transmitting of data over a network (see paragraph 0032 – “The user device 110 can communicate with the productivity engine 112 to provide productivity parameters, initiate determination of productivity data, and/or obtain productivity data. In embodiments, for example, a user may utilize the user device 110 to initiate a determination of productivity data via the network 122. For instance, in some embodiments, the network 122 might be the Internet…”; also see paragraphs 0033-0035).  For the ‘provide the productivity score for display’ step considered insignificant post-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and also determined to be well-understood, routine and conventional in view of Applicant’s original specification indicating a general presentation component such as display device associated with a computer is used (see Fig. 6 and paragraphs 0093, 0097).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the worker data (claim 2), the treatment date (claim 3), parameters for identifying target and control workers and selecting worker data (claims 4-6, 8, 9 and 10), the model to use (claim 7). Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Also, the narrowing in dependent claim 16 of the obtaining data step is considered mere data gathering and insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g).  Such obtaining is also well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that data gathering with mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.      
 Claims 11-15 (directed to a method) and claims 16-20 (directed to a computer storage media) recite limitations similar to those recited in system claims 1-10 addressed above and therefore the same analysis above also applies.  While claim 19 recites that the obtaining of the worker data comprising accessing a data store, such data store does not change the conclusions above about the obtaining of the worker data in claim 1 as the data store is recited at a high level of generality for electronic data gathering considered insignificant extra-solution activity and well-understood, routine and conventional computer functionality.  Also, claims 11 and 16 indicate a visualization is provided and claim 20 recites the visualization can be a graph, chart, statistical measure, productivity score, insight recommendation of combination thereof.  These limitations are viewed similar to the displaying of a productivity score in claim 1 as insignificant extra-solution activity and well-understood, routine and conventional computer functionality.  Also, claim 12 recites input via a graphical user interface by a user of the productivity parameters to use for identifying an effect of working remotely.  Such user input to indicate what is being requested by the user further narrows the abstract idea so that particular parameters (e.g., a worker set parameter, time parameter, metric parameter of collaboration or technology usage) are used in the analysis.  The user interface is recited for its known functionality of collecting a user selection or input which does not reflect an improvement to user interfaces but rather further conveys the claims’ general requirement to limit implementation of an abstract idea to generic computer components.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”    
Applicant’s claims are not patent-eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deodhar et al US 2014/0058801 System and method to measure, aggregate and analyze exact effort and productivity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683